Citation Nr: 0010738	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  93-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from January 1953 to January 
1956, and from November 1980 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1992 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 1992, and a statement 
of the case was issued in July 1993.  The veteran's 
substantive appeal was received in July 1993.  This case was 
previously before the Board in September 1995 and September 
1997.

The issues of entitlement to service connection for 
gastroesophageal reflux disease and a bowel condition are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine clearly and unmistakably preexisted his second period 
of active military service.

2.  The preexisting degenerative disc disease of the lumbar 
spine increased in severity during the veteran's second 
period of active military service. 

3.  Degenerative arthritis of the lumbar spine was manifested 
within one year of the veteran's discharge from his second 
period of active military service.  


CONCLUSION OF LAW

A low back disability comprised of degenerative disc disease 
and degenerative arthritis of the lumbar spine was incurred 
in or aggravated during the veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
That is, the Board finds that the veteran has submitted a 
claim which is plausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  Further, after reviewing the various actions 
accomplished as a result of the prior remands, the Board also 
finds that the duty to assist the veteran has been met.  38 
U.S.C.A. § 5107(a). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection for certain chronic 
disabilities, such as arthritis, will be presumed if manifest 
to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.

Looking to the record, the Board observes that the veteran's 
service medical records from his first period of service 
reveal no complaints or treatment for a back disability.  VA 
X-rays taken in April 1980 (approximately six months prior to 
the veteran's commencement of his second period of active 
service) revealed degenerative disc disease at L-3/4.  In 
view of the findings of the April 1980 X-rays, the Board 
finds that the presumption of soundness with respect to the 
veteran's back (in particular, his disc condition) is 
rebutted by clear and unmistakable evidence that a disc 
disability was present prior to his second period of service.  
See  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Accordingly, the Board must consider whether the disc 
condition was aggravated by his service.  However, the Board 
notes here that although a disc problem with the lumbar spine 
preexisted his second period of service, x-ray studies in 
October 1991(just a few months after discharge) revealed 
degenerative arthritis.  In such a case, the presumption of 
service connection for arthritis comes into play.  It would 
therefore appear that the Board is presented with the 
question of whether two separate low back disorders (disc 
disease and arthritis) are involved, each of separate origin, 
or whether the arthritis may be a result of aggravation of 
the preexisting disc disorder 

The record includes at least three separate VA medical 
opinions addressing the complexities of the low back 
question.  However, the VA physician statements dated in 
March 1996, November 1999, and January 2000 have provided 
somewhat conflicting opinions with respect to the question.  
In an addendum to the report of an April 1996 VA examination, 
an examiner essentially opined that the veteran had a 
preexisting degenerative disease which was aggravated by an 
inservice injury in 1988.  A November 1999 VA examiner's 
opinion confuses the matter by stating that the veteran's 
disability was "the result of natural progression of osteo 
arthritis which has been aggrivated [sic] by his recent 
service duty during the gulf war."  A January 2000 VA 
medical opinion is essentially to the effect that the 
examiner was unable to definitely say that a low back problem 
was aggravated by service and that it could be that there was 
just a natural progression of the disease. 

After reviewing the claims files and considering the various 
medical findings, the Board believes that service connection 
is warranted for lumbar spine disability.  If the veteran's 
lumbar spine arthritis is etiologically related to the 
veteran's lumbar disc disability, then it would follow that 
the veteran's preexisting lumbar spine disability was 
aggravated by his active duty service in light of the fact 
that the arthritis was manifested so close in time to the 
veteran's second period of service.  Moreover, as noted 
earlier, under law the medical evidence of lumbar arthritis 
within one year of discharge from service would warrant 
service connection on a presumptive basis.

In reaching this determination, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for lumbar spine disability 
comprised of degenerative disc disease and arthritis is 
warranted.  To this extent, the veteran's appeal is granted.



REMAND

By rating decision in February 1999, the RO denied the 
veteran entitlement to service connection for 
gastroesophageal reflux disease and a bowel condition.  In a 
statement received in March 1999, the veteran expressed 
disagreement with the decision to deny service connection for 
the claimed disabilities.  Under the circumstances, the 
record shows that the veteran has initiated an appeal from 
the February 1999 rating decision.  Based on the foregoing, 
appropriate action, including issuance of a statement of the 
case on these increased rating issues, is therefore 
necessary.  38 C.F.R. § 19.26.  Although the Board in the 
past has referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims has now made it clear that the proper course of action 
is to remand the matter to the RO.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the February 1999 rating 
decision which denied service connection 
for gastroesophageal reflux disease and a 
bowel condition.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if he wishes to complete an appeal 
from that determination.

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12 Vet. App. 238 (1999).  The 
veteran and his representative have the right 


to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 


